DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,8,9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0078592) in view of Sasai (US 6,147,630).
Regarding claims 1 and 8, Kim teaches . A display system comprising:
a display comprising a curved display surface (Fig. 3A-3B); and
a control IC comprising a frame memory (Fig. 12, memory 330), an adjustment circuit  (Figs. 12, adjustment based on curved image generator 240), and a memory circuit (Figs. 4,11-12, adjustment based on look-up table 150,250,350), wherein:
the frame memory is configured to hold first image data for displaying an image on a flat surface ([0092]) , the memory circuit is configured to store shape data on the display (look-up table 350), the adjustment circuit is configured to convert first coordinates of the curved display surface into second coordinates of the flat surface included in the first image data, by performing arithmetic operation in accordance with the shape data ([0071-0074]), and
adjustment circuit is configured to output the first image data stored in the frame memory to the display as second image data in accordance with the second coordinates (curved image generator 140). Although Kim teaches the limitations as discussed above, he fails to teach the adjustment circuit is an arithmetic circuit.
	However in the same field of converting display signal of a device, Sasi teaches an arithmetic circuit converting images (Fig. 14-15 circuit 32,34.)
	Therefore it would have been obvious to one of ordinary skill in the art to combine the adjustment circuit as taught by Kim with the adjustment circuit as taught by Sasi. This combination would provide a system that converts formats of images based for viewing.
	Regarding claim 3 and 9, Sasi teaches wherein the arithmetic circuit comprises a product-sum operation circuit, and wherein the product-sum operation circuit comprises an analog circuit configured to perform product-sum operation (Fig. 15 element 341).
Allowable Subject Matter
Claims 2, 4-7, 9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621